DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 1/26/2022 is acknowledged.  The traversal is on the ground(s) that the cited prior art does address spoilage, thus, does not teach amended Claim 1.  This is not found persuasive because Head et al. (WO 2013/002783) in view of Jones (US 2008/0138487) teach the claimed product as discussed below and it does not matter what method may not may not be taught as that is not what is claimed.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The phrase “the beads comprise from 0.0 wt% to 2.0 wt% thickening agents and stabilizers” in Claim 1, lines 6-7 is new matter.  Paragraph [0015] of the Specification does not refer to beads but rather neat cream and beads and neat cream are not the same.
Furthermore the “0.0 wt% to 2.0 wt%” language at paragraph [0015] does not refer to both “thickening agents and stabilizers” but rather just thickening agents for the neat cream.

    PNG
    media_image1.png
    78
    730
    media_image1.png
    Greyscale

The phrase “wherein said frozen neat cream has a fat content of from 18 wt% to 50 wt%” in Claim 1, line 9 is new matter as paragraph [0014] does not refer to frozen neat cream having a fat content of from 18 wt% to 50 wt% but rather refers to “dairy cream”. “[D]airy cream” and “frozen neat cream” are not the same.

    PNG
    media_image2.png
    146
    714
    media_image2.png
    Greyscale

The phrase “said beads comprise at least 99.5 wt% dairy cream” in Claim 19, lines 1-2 is new matter as Claim 1 states “consisting of …” and “dairy cream” is not listed as a member of the closed “consisting of” group.
The phrase “said beads comprise at least 99.5 wt% dairy cream” in Claim 19, lines 1-2 is new matter as paragraph [0015] does not state “at least 99.5 wt% dairy cream” but rather “or 99.5%”.

    PNG
    media_image3.png
    123
    725
    media_image3.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “thickening agents and stabilizers” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “neat cream” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  [N]eat cream was previously set forth in Claim 1.
Claim 6 recites the limitation “anhydrous milk fat” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  [A]nhydrous milk fat was previously set forth in Claim 1.
The phrase “wherein said beads comprise at least 99.5 wt% dairy cream” in Claim 19, line 2 is vague and indefinite as it is unclear whether the “neat cream” as specified in Claim 1 is inclusive of the dairy cream per Claim 19 or in addition to.  If the dairy cream is in addition to the neat cream then the beads would include both neat cream and dairy cream which would does not make sense, however, the claims do not state the neat cream is inclusive of the dairy cream, thus, it appears it could be separate.  
Claim 19 recites the limitation “thickening agents” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “stabilizers” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “thickening agents” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “stabilizers” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Head et al. (WO 2013/002783) in view of Jones (US 2008/0138487).
Regarding Claim 1, Head (‘783) teaches a particulate frozen dairy product (See para. 6.) comprising: beads which remain free-flowing when at a temperature of about -12 oC or less (See paras. 16 and 19, (See paras. 16-19, -10 to 0 oF/ (-23 to -18 oC) or -20 to 0 oF/ (-29 to -18 oC).), wherein said beads have a diameter of from about 1 mm to about 15 mm (See para. 14, 0.05-0.5 inches/ (1.27-12.7 mm).), wherein said beads are comprised of a dairy product selected from the group consisting of frozen (See para. 21 where Head (‘783) teaches the product can include 0% sugar and no mention of water, thus, Head’s (‘783) composition would meet the requirements of neat cream and/or anhydrous milk fat.), such that the beads comprise from 0.0 wt% to 2.0 wt% thickening agents and stabilizers (See para. 21 where the product may include various ingredients including a stabilizer, thus, optional or 0%.), and less than 0.1 wt% of said non-dairy food ingredients other than thickening agents and stabilizers (See para. 21 where the product may including various ingredients, thus, optional or 0%.), however, fails to expressly disclose wherein said frozen neat cream has a fat content of from 18 wt% to 50 wt%.
Jones (‘487) teaches a particulate frozen dairy product wherein the fat composition usable in frozen foods like taught by Head (‘783) (See Abs., para. 2.) wherein milk fat provides a creamy texture and body for a formulation with higher levels providing greater creaminess and richness (See para. 24.) wherein the fat content is from 18 wt% to 50 wt% for the purpose of providing particulate that is free-flowing (See Abs.,  paras. 24, 62-65 where the fat content of the cream is 35%.).
It would have been within the skill set and obvious to a person having ordinary skill in the art to provide a cream with a fat content as taught by Jones (‘487) in Head (‘783) to provide a frozen cream based food with desired creaminess, richness that is free-flowing.
Regarding Claim 2, Head (‘783) teaches wherein said beads have a diameter from about 1.5 mm to about 10 mm (See para. 14, 0.05-0.5 inches/ (1.27-12.7 mm).)
Regarding Claim 3, Head (‘783) teaches wherein said beads have a diameter from about 1 mm to about 5 mm (See para. 14, 0.05-0.5 inches/ (1.27-12.7 mm).)
Regarding Claim 4, Head (‘783) teaches wherein said beads remain free flowing when at a temperature of -18 oC or less (See paras. 16-19, -10 to 0 oF/ (-23 to -18 oC) or -20 to 0 oF/ (-29 to -18 oC).).
Regarding Claim 5, Head (‘783) teaches wherein said beads consist essentially of neat cream (See para. 21.), however, fails to expressly disclose having at least 99.9 wt% dairy cream having a fat content of from 20 wt% to 42 wt%.
Jones (‘487) teaches a particulate frozen dairy product wherein the fat composition usable in frozen foods like taught by Head (‘783) (See Abs., para. 2.) wherein milk fat provides a creamy texture and body for a formulation with higher levels providing greater creaminess and richness (See para. 24.) wherein the fat content is 35% for the purpose of providing particulate that is free-flowing (See Abs.,  paras. 24, 62-65.).
It would have been within the skill set and obvious to a person having ordinary skill in the art to provide a cream with a fat content as taught by Jones (‘487) in Head (‘783) to provide a frozen cream based food with desired creaminess, richness that is free-flowing.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Head et al. (WO 2013/002783) in view of in view of Jones (US 2008/0138487) and Brooker et al. (US 2006/0105083).
Regarding Claim 6, Head (‘783) teaches the product discussed above, however, fails to expressly disclose wherein said beads consist essentially of anhydrous milk fat.
Brooker (‘083) teaches using crystalized anhydrous milk fat and an alternative dairy source for producing ice cream (See Abs., paras. 9-20 and 31-35.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to use anhydrous milk fat as taught by Brooker (‘083) in Head’s (‘783) product to provide a frozen product that meets the preference of a consumer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
January 27, 2022